      Case 5:20-cv-03102-JWL Document 10 Filed 04/21/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


CARL VANNATTER,

                                 Petitioner,

              v.                                        CASE NO. 20-3102-JWL

WARDEN DON HUDSON,1


                                 Respondent.


                             MEMORANDUM AND ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a prisoner at the United States Penitentiary,

Leavenworth, Kansas, proceeds pro se. Petitioner commenced this

action in the United States District Court for the Southern District

of Illinois, and it was transferred to the District of Kansas due to

petitioner’s incarceration in this district. The Court has examined

the petition under Rule 4 of the Rules Governing Habeas Corpus Cases,

foll. 28 U.S.C. § 2254, and dismisses this matter without prejudice

for lack of jurisdiction.
                                   Background

        Petitioner was convicted under a guilty plea to aiding and

abetting and possession with intent to distribute methamphetamine in

the United States District Court for the District of Wyoming. His

conviction became final in 2018. He did not appeal, and he has not

sought relief under 28 U.S.C. § 2255.

        In this action, petitioner seeks relief under Rehaif v. United
States, ___ U.S. ___, 139 S.Ct. 2191 (2019), a decision that narrowed


1   The Court substitutes Warden Don Hudson as the respondent in this action.
   Case 5:20-cv-03102-JWL Document 10 Filed 04/21/20 Page 2 of 5




the felon-in-possession statute. Petitioner contends he should be

allowed to proceed under § 2241 because the remedy under 28 U.S.C.

§ 2255 is time-barred.

                                Discussion

     The Court first considers whether § 2241 is the proper remedy

for petitioner to assert his claims. A federal prisoner seeking

release from allegedly illegal confinement may file a motion to

“vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). A

motion under § 2255 must be filed in the district where the petitioner

was convicted. Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir. 2010).

Generally, the motion remedy under § 2255 provides “the only means

to challenge the validity of a federal conviction following the

conclusion of direct appeal.” Hale v. Fox, 829 F.3d 1162, 1165 (10th

Cir. 2016), cert. denied sub nom. Hale v. Julian, ___ U.S. ___, 137

S.Ct. 641 (2017). However, the “savings clause” of § 2255(e) allows

a federal prisoner to file an application for habeas corpus under 28

U.S.C. § 2241 in the district of confinement if the petitioner shows

that the remedy provided by § 2255 is “inadequate or ineffective to
test the legality of his detention.” 28 U.S.C. § 2255(e).

     Petitioner relies on the Supreme Court’s decision in Rehaif, a

decision   he   characterizes   as   a   retroactive   case   of   statutory

interpretation.

     Section 2255 has been found to be “inadequate or ineffective”

in only “extremely limited circumstances.” Abernathy v. Wandes, 713

F.3d 538, 547 (10th Cir. 2013), cert. denied, 572 U.S. 1063 (2014).

“Only in rare instances will § 2255 fail as an adequate or effective
remedy to challenge a conviction or the sentence imposed.” Sines, 609

F.3d at 1073. A petitioner does not establish these rare circumstances
   Case 5:20-cv-03102-JWL Document 10 Filed 04/21/20 Page 3 of 5




“simply by asserting his ability to file a § 2255 motion is barred

by timing or filing restrictions.” Crawford v. United States, 650 F.

App’x 573, 575 (10th Cir. 2016)(unpub.)(citing Sines, 609 F.3d at

1073);   Haynes   v.   Maye,   529   F.   App’x   907,   910   (10th   Cir.

2013)(unpub.)(fact that § 2255 motion is time-barred does not render

the remedy inadequate or ineffective).

     The Tenth Circuit has held that “it is the infirmity of the §

2255 remedy itself, not the failure to use it or to prevail under it,

that is determinative. To invoke the savings clause, there must be

something about the initial § 2255 procedure that itself is inadequate

or ineffective for testing a challenge to detention.” Prost v.

Anderson, 636 F.3d 578, 589 (10th Cir. 2011)(stating that “the fact

that Mr. Prost or his counsel may not have thought of a Santos-type

argument earlier doesn’t speak to the relevant question whether § 2255

itself provided him with an adequate and effective remedial mechanism

for testing such an argument”).           “The savings clause doesn’t

guarantee results, only process,” and “the possibility of an erroneous

result – the denial of relief that should have been granted – does
not render the procedural mechanism Congress provided for bringing

that claim (whether it be 28 U.S.C. §§ 1331, 1332, 2201, 2255, or

otherwise) an inadequate or ineffective remedial vehicle for testing

its merits within the plain meaning of the savings clause.” Id.

(emphasis in original).

     This Court is bound by Tenth Circuit precedent that addresses

the question of “whether a new Supreme Court decision interpreting

a statute that may undo a prisoner’s conviction renders the prisoner’s
initial § 2255 motion ‘inadequate or ineffective.’” Haskell v.

Daniels, 510 F. App’x 742, 744 (10th Cir. 2013). The Tenth Circuit has
   Case 5:20-cv-03102-JWL Document 10 Filed 04/21/20 Page 4 of 5




held that even the existence of contrary precedent does not render

the remedy under § 2255 “inadequate or ineffective.” See Sandlain v.

English, No. 17-3152, 2017 WL 4479370, at *3 (10th Cir. 2017)(“[E]ven

assuming there was contrary precedent, nothing prevented [petitioner]

from raising the argument in his initial § 2255 motion and then

challenging     any   contrary   precedent   via   en    banc   or   certiorari

review.”); see also Lewis v. English, 736 F. App’x 749, 752 (10th Cir.

Jun. 5, 2018)(unpub.)(stating that anticipating a decision and

arguing it in the face of conflicting circuit precedent would be an

“uphill battle” but provided petitioner “at least the opportunity to

take this path”).

     Finally, the Tenth Circuit has recognized that while other

circuit courts “have adopted somewhat disparate savings clause tests,

most requir[ing] a showing of ‘actual innocence’ before a petitioner

can proceed under § 2241…. Under the Prost framework, a showing of

actual innocence is irrelevant.”          Abernathy, 713 F.3d at n. 7

(citations omitted); see also Brown v. Berkebile, 572 F. App’x 605,

608-09 (10th Cir. 2014)(unpub.)(rejecting petitioner’s argument of
actual innocence and his claim that the failure to follow other

circuits   in   its    Prost   decision   violated      the   Supreme   Court’s

“fundamental miscarriage of justice” exception).

     The petitioner has the burden of showing that the remedy under

28 U.S.C. § 2255 is inadequate or ineffective. Hale, 829 F.3d at 1179.

Petitioner has not made the necessary showing. The Court finds that

the savings clause of § 2255(e) does not apply in this matter and

therefore, the Court lacks statutory jurisdiction.
     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.
   Case 5:20-cv-03102-JWL Document 10 Filed 04/21/20 Page 5 of 5




     IT IS FURTHER ORDERED the clerk of the court shall modify the

docket to reflect the substitution of Warden Hudson as the respondent.

     IT IS SO ORDERED.

     DATED:   This 21st day of April, 2020, at Kansas City, Kansas.



                                  S/ John W. Lungstrum

                                  JOHN W. LUNGSTRUM
                                  U.S. District Judge
